Citation Nr: 1046991	
Decision Date: 12/16/10    Archive Date: 12/22/10

DOCKET NO.  08-11 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia




THE ISSUES

1.  Entitlement to an initial evaluation in excess of 70 percent 
for the service-connected posttraumatic stress disorder (PTSD) 
with major depressive disorder ("PTSD") from May 25, 2006, to 
August 24, 2010. 

2.  Entitlement to service connection for a claimed back 
condition.

3.  Entitlement to service connection for a claimed neck 
condition.

4.  Entitlement to service connection for a claimed bilateral 
shoulder condition.

5.  Entitlement to service connection for a claimed bilateral 
ankle condition.





ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to February 
1969.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from September 2006 and September 2008 rating decisions 
of the RO.  

In an April 2010 rating decision, the RO increased the rating for 
the service-connected PTSD from 50 percent to 70 percent 
effective from the original grant of service connection.  In 
September 2010, the RO granted a 100 percent rating for service-
connected PTSD, effective on August 24, 2010.  A total rating 
based on individual unemployability by reason of service-
connected disability effective from May 25, 2006 to August 24, 
2010 also was granted.  

As less than the maximum benefit available was awarded from May 
25, 2006, to August 24, 2010, the Veteran's claim pertaining to 
PTSD remains in controversy.   
See AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran withdrew his request for a hearing before the Board 
in July 2010.  As such, there are no outstanding hearing requests 
of record.  38 C.F.R. § 20.704(e).



FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  From May 25, 2006, to August 24, 2010, the service-connected 
PTSD is not shown to have been productive of more than from 
moderate to severe occupational and social impairment caused by 
obsessional rituals, depression, impaired impulse control, 
difficulty adapting to stressful circumstances, and an inability 
maintaining effective relationships with his wife, children, and 
friends;  PTSD symptomatology consistent with total occupational 
and social impairment was not demonstrated during this period.  

3.  The Veteran is not shown to have manifested a back condition 
in service or for many years thereafter.  

4.  The currently degenerative disc disease (DDD) of the lumbar 
spine is not shown to be due to a documented injury or other 
event of the Veteran's active service.  

5.  The Veteran is not shown to have manifested a neck condition 
in service or for many years thereafter.  

6.  The currently demonstrated DDD of the cervical spine is not 
shown to be due to a documented injury or other event of the 
Veteran's active military service.  

7.  The Veteran is not shown to have manifested a bilateral 
shoulder condition in service or thereafter.  

8.  The Veteran currently is not shown to have a shoulder 
condition due to an injury or other event of his active service; 
nor are his lay assertions found to be credible for the purpose 
of establishing a continuity of symptomatology after service.  

9.  The Veteran is not shown to have manifested a bilateral ankle 
condition in service or thereafter.  

10.  The Veteran currently is not shown to have an ankle 
condition due to an injury or other event of his active service; 
nor are his lay assertions found to be credible for the purpose 
of establishing a continuity of symptomatology since service.  

11.  The Veteran is found not to have presented credible lay 
assertions sufficient to link the onset of any back, neck, 
shoulder or ankle manifestations to his period of active service.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial evaluation in 
excess of 70 percent for the service-connected PTSD for the 
period from May 25, 2006, to August 24, 2010, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.130, 
Diagnostic Code 9411 (2010).  

2.  The Veteran's back disability manifested by DDD of the lumbar 
spine is not due to disease or injury that was incurred in or 
aggravated by active service; nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).  

3.  The Veteran's neck disability manifested by DDD of the 
cervical spine is not due to disease or injury that was incurred 
in or aggravated by active service; nor may it be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

4.  The Veteran does not have a disability of either shoulder due 
to disease or injury that was incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2010).

5.  The Veteran does not have a disability of either ankle due to 
disease or injury that was incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters: Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, 
amended VA's duties to notify and assist a claimant in developing 
the information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that information 
or evidence VA will seek to provide, and what parts VA expects 
the claimant to provide.  38 C.F.R. § 3.159(b) (2010).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (AOJ), even if the adjudication occurred 
prior to the enactment of VCAA.  See Pelegrini v. Principi, 18 
Vet. App. 112, 119-120 (2004).  

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  

With regard to the claim for PTSD, the Veteran's claim on appeal 
arises from his disagreement with the initial disability 
evaluation assigned following the grant of service connection.  

The Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required, and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  

VA complied with notification responsibilities in regards to the 
Veteran's claims for service connection in correspondence sent to 
the Veteran in June 2006.  This letter notified the Veteran of 
VA's responsibilities in obtaining information to assist the 
Veteran in completing his claims and identified the Veteran's 
duties in obtaining information and evidence to substantiate his 
service connection claims.  Notice pursuant to the Dingess 
decision was included in this letter.  The claims were last 
readjudicated in a February 2010 Supplemental Statement of the 
Case (SSOC).  

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
currently associated with the claims file consists of the 
Veteran's service treatment and personnel records, post-service 
VA and private medical records, Social Security Administration 
(SSA) records, and reports of VA examination.  The Veteran has 
not identified any other evidence which has not been obtained.  

The Beckley VA Medical Center (VAMC) indicated in May 2009 that 
there were no records of treatment of the Veteran at their 
facility.  See November 2006 Report of Contact.  Any further 
efforts to obtain these records would be futile.   38 C.F.R. 
§ 3.159(c)(2).  

For the foregoing reasons, the Board therefore finds that VA has 
satisfied its duty to notify and the duty to assist pursuant to 
the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. §§ 3.159(b), 20.1102 (2009); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.   

Any error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury to 
the claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).   


II. Analysis

A.  Increased Rating for PTSD

The Veteran appealed the decision that assigned the initial 70 
percent rating, and the Board will now consider whether a higher 
evaluation is warranted for the psychiatric disability at any 
stage since the effective date of service connection.  See 
Fenderson v. West, 12 Vet. App 119 (1999). 

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability.  38 C.F.R. § 4.2.  Any 
reasonable doubt regarding the degree of disability should be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations apply, 
the higher of the two should be assigned where the disability 
picture more nearly approximates the criteria for the next higher 
rating.  38 C.F.R. § 4.7.  

When considering functional impairment caused by a service-
connected disorder, evaluations should be based on an assessment 
of the lack of usefulness, and adjudicators should consider the 
effects of the disabilities upon the person's ordinary activity.  
38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath, 1 Vet. App. at 
594.  

However, where an increase in the level of a service-connected 
disability is at issue, the primary concern is the present level 
of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The service-connected PTSD disability has been assigned an 
initial 70 percent rating under 38 C.F.R. § 4.130, Diagnostic 
Code 9411, from May 25, 2006, to August 24, 2010.  The Board 
notes a 100 percent evaluation has been assigned effective on 
August 24, 2010.   

Under the applicable criteria, a 70 percent disability evaluation 
is warranted for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work like setting); inability 
to establish and maintain effective relationships.  38 C.F.R. 
§ 4.130.  

A 100 percent disability evaluation is warranted where the 
evidence shows total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.  Id.  

Having carefully considered all the evidence of record in light 
of the pertinent law and regulations, the Board finds that an 
initial rating in excess of 70 percent is not warranted.  
38 C.F.R. § 4.7.  The pertinent evidence is as follows.  

The VA outpatient treatment records dated in March 2008 show that 
the Veteran reported having nightmares, sleep disturbance, 
anxiety, exaggerated startle response, difficulty concentrating, 
crowd avoidance and social isolation.  

The Veteran denied having suicidal and homicidal ideation.  He 
was oriented in all spheres.  His thought process and content 
were normal and there was no impairment in memory.  His judgment 
and insight were good.  

The Veteran was assigned a Global Assessment of Functioning Scale 
Score (GAF) of 53, which according to the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, of the 
American Psychiatric Association (DSM-IV), was indicative of 
moderate symptoms.  

A statement from the Veteran's wife shows the Veteran had 
nightmares and sleepless nights.  She indicated the Veteran was 
anxious and tended to isolate himself.  She further noted the 
Veteran reported problems with his memory. 

An April 2008 report from the Vet Center revealed the Veteran had 
flashbacks, anxiety, depression, intrusive thoughts, impaired 
impulse control, poor memory and concentration, panic attacks 
(though not found in VA outpatient treatment records or reports 
of examination), and insomnia.  The provider indicated the 
Veteran's PTSD was moderate.  

The VA outpatient treatment records dated between April 2008 and 
August 2008 show the Veteran reported having impaired sleep, 
crowd avoidance, feelings of helplessness and intrusive thoughts.  
He repeatedly denied having suicidal and homicidal ideation, as 
well as hallucinations.  His memory was intact, and he was well 
oriented.

Upon VA examination in July 2008, the Veteran endorsed symptoms 
of nightmares, anxiety and depression.  He had a good 
relationship with his wife and was close with his kids.  He also 
had a couple of close friends and liked to hunt and fish.  

The Veteran denied having homicidal and suicidal ideation, as 
well as delusions, hallucinations and panic attacks.  He further 
denied having any periods of violence.  He was employed full time 
as a minister and was neatly groomed.  His speech was coherent, 
and his affect was full.  He was oriented times three.  The 
Veteran understood the outcome of his behavior and that he had a 
problem. 

The Veteran was assigned a GAF of 60, indicative of moderate 
symptoms.  The examiner concluded the Veteran did not have total 
occupational or social impairment. 

The VA outpatient treatment records dated in March  2009 contain 
continued complaints of depression and irritability; however, the 
Veteran continued to deny suicidal and homicidal ideation.  

The letters from the Vet Center dated in May 2009 and March 2010 
continued to show the Veteran was depressed.  The letters also 
indicated they Veteran had flashbacks, nightmares, impaired 
impulse control, isolation, and poor memory.  

The Veteran also performed perimeter checks.  There was some 
passive suicidal ideation without intent.  They were reports of 
weekly panic attacks.  The Veteran's PTSD was considered moderate 
to severe.

Upon VA examination in May 2009, the Veteran reported sleeping a 
lot.  His relationship with his family had deteriorated.  He 
reported an increase in depressive symptoms.  He also endorsed 
difficulty concentrating and depressive symptoms.  

The Veteran reported some thoughts of suicide without plan and 
intent.  He was neat.  His affect was full, memory was normal, 
and there were no delusions.  

The Veteran was assigned a GAF of 50, which was indicative of 
serious symptoms.  Though there was reduced reliability and 
productivity due to PTSD symptoms, the examiner concluded there 
was not total occupational and social impairment.

While there was deterioration in the Veteran's PTSD 
symptomatology as of the August 24, 2010, VA examination, it is 
not evident from these records that there was a sustained 
worsening of the PTSD symptomatology or that which met the 
criteria for the next higher 100 percent rating from May 25, 
2006, to August 24, 2010.  

Indeed, at no time during this appeal period, did the PTSD 
symptomatology warrant more than the 70 percent rating currently 
assigned.  38 C.F.R. §§ 4.7, 4.130; see Fenderson, 12 Vet. App. 
at 126.  

There was no evidence of total occupational or social impairment 
due to: gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; inability 
to perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; or 
memory loss for names of close relatives, own occupation, or own 
name.  38 C.F.R. § 4.130.  

In reaching this decision, the Board has considered whether a 
total compensation rating based on individual unemployability 
(TDIU) will be assigned from May 25, 2006, to August 24, 2010.  

The United States Court of Appeals for Veterans Claims (Court) 
has held that, when evidence of unemployability is presented, the 
issue of whether TDIU will be assigned, should be handled during 
the determination of the initial disability rating assigned at 
the time disabilities are determined to be service connected.  
See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  In Rice, 
the Court determined that there is no freestanding claim for 
TDIU.  Id. at 451.  

In the instant case, the Veteran has been assigned a TDIU rating.  
See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).   

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board finds 
that the record does not reflect that the Veteran's service-
connected disability is so exceptional or unusual as to warrant 
the assignment of a higher rating on an extraschedular basis.  
See 38 C.F.R. § 3.321(b)(1) (2010).  

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  See Thun v. 
Peake, 22 Vet. App. 111 (2008).  

In this regard, there must be a comparison between the level of 
severity and symptomatology of the claimant's service- connected 
disability with the established criteria found in the rating 
schedule for that disability.  

If the criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability picture 
is contemplated by the rating schedule and the assigned schedular 
evaluation is therefore adequate, and no extraschedular referral 
is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  

Otherwise, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is found 
inadequate, VA must determine whether the claimant's exceptional 
disability picture exhibits other related factors, such as those 
provided by the extraschedular regulation (38 C.F.R. § 
3.321(b)(1)) as "governing norms" (which include marked 
interference with employment and frequent periods of 
hospitalization).  

In this case, the service-connected PTSD has not caused frequent 
periods of hospitalization.  There has been no objective evidence 
that PTSD caused marked interference with employment for the 
period from May 25, 2006, to August 24, 2010.  

The Board has found that the rating criteria used to evaluate the 
Veteran's service-connected PTSD reasonably describes his 
disability levels and symptomatology.  Therefore, the Veteran's 
disability picture is contemplated by the rating schedule and no 
extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 
Vet. App. 218 (1995).  

Finally, the Board considered the doctrine of reasonable doubt, 
however, as the preponderance of the evidence is against the 
Veteran's claim for an initial rating in excess of 70 percent for 
PTSD from May 25, 2006, to August 24, 2010, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


B.  Service Connection Claims

Criteria

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  

Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  
38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime service 
after December 31, 1946, and arthritis becomes manifest to a 
degree of at least 10 percent within one year from date of 
termination of such service, such disease shall be presumed to 
have been incurred in service, even though there is no evidence 
of such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In order to prevail on the issue of service connection there must 
be medical evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of in- service occurrence 
or aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Pond v. West, 12 Vet. App. 341, 346 (1999).


Back and Neck Conditions

After careful consideration of all procurable and assembled data, 
the Board finds that service connection for low back or neck 
condition is not warranted.  

In this regard, the service treatment records are wholly devoid 
of treatment or diagnoses regarding the claimed disorders.  He 
noted having or having had recurrent back pain, but the 
separation examination was negative for a low or neck disorder.  

Post-service, the first objective evidence of DDD of the lumbar 
spine was found in private medical records dated in November 
1986.  This was clearly outside the one-year presumptive period 
for arthritis (the Veteran was discharged from service in 1969).  
See 38 C.F.R. §§ 3.307, 3.309.  The first objective evidence of 
DDD of the cervical spine is dated in April 2000, which was also 
outside the one-year presumptive period.  Id.  

Despite evidence of DDD of the lumbar and cervical spine, there 
is no evidence of record to substantiate the critical second and 
third components of the Hickson inquiry, as enumerated 
hereinabove.  

First, there is a 17-year evidentiary gap between the end of the 
Veteran's period of active service and the earliest findings of 
DDD of the lumbar spine in 1986.  With respect to the findings of 
DDD of the cervical spine, there is 31-year evidentiary gap.  

A prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as evidence 
of whether an injury or disease was incurred in service, which 
resulted in any chronic or persistent disability.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board must consider all the evidence including the 
availability of medical records, the nature and course of the 
disease or disability, the amount of time that elapsed since 
military service, and any other relevant facts in considering a 
claim for service connection.  Cf. Dambach v. Gober, 223 F.3d 
1376, 1380-81 (Fed. Cir. 2000).  

Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact-finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of the 
section 1111 presumption of soundness).  

Thus, the lack of any objective evidence of DDD of the lumbar and 
cervical spine between the period of active military service 
ending in 1969 and the diagnoses in 1986 (back) and 2000 (neck) 
is itself evidence which tends to show that a back and neck 
condition did not have its onset in service or for many years 
thereafter.

Further, there is no probative medical evidence of record that 
the currently diagnosed DDD of the lumbar and cervical spine is 
related to an incident of the Veteran's military service.  The 
Veteran has not identified an incident of service incurrence for 
either disorder.  

Moreover, the private medical records dated in 1986 show the 
Veteran was a mechanic and did very hard work that resulted in 
him being in abnormal positions for long periods of time.  There 
was also some indication that the Veteran was in an industrial 
accident in 1987, which resulted in back problems. 

A remand for a VA medical opinion is not necessary in order to 
decide the claims in this case because the record does not 
contain any evidence that the Veteran suffered a neck or back 
injury, disease, or event in service or that the claimed 
conditions may be associated with service.  38 C.F.R. § 
3.159(c)(4)(i); Duenas v. Principi, 
18 Vet. App. 512, 517 (2004), citing Paralyzed Appellants of Am. 
V. Sec'y of Appellants Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 
2003).  

As noted, there was a prolonged period of time following the 
Veteran's service without complaint, treatment or diagnosis of 
either a back or neck condition.  Also, as highlighted, there is 
some indication that the nature of the Veteran's mechanic work 
and/or an industrial accident contributed to the claimed 
conditions.

Although by the nature of filing his claim, the Veteran maintains 
having neck and back conditions related to his military service, 
there is simply no medical evidence on file supporting his lay 
assertions.  His statements alone cannot constitute competent 
evidence of a medical nexus opinion as only those medically 
trained are competent to diagnose a condition and identify likely 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

Moreover, his lay assertions are found not to be credible for the 
purpose of establishing a continuity of symptomatology after 
service because they are inconsistent with other information 
recorded in service or thereafter.  Significantly, the submitted 
treatment records show that the Veteran first reported having low 
back and neck manifestations in an employment setting many years 
after service without attribution to any event or incident in 
service.  

In sum, the preponderance of the evidence is against the claims, 
and the appeals must be denied.  38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   



Bilateral Ankle and Shoulder Conditions

After careful consideration of all procurable and assembled data, 
the Board finds that service connection for bilateral ankle and 
shoulder conditions is not warranted.  

In this regard, the service treatment records are wholly devoid 
of treatment or diagnoses regarding the claimed disorders.  

Moreover, after service, neither an ankle nor shoulder condition 
has been diagnosed.  Notably, there are no complaints, treatment, 
or diagnoses regarding either an ankle or shoulder contained in 
VA or private treatment records, reports of VA examination, or 
SSA records.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1131; see 
Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  

The evidence must show that the Veteran currently has the 
disabilities for which benefits are being claimed.  Such is not 
the case in the instant matter with regard to the claims for 
bilateral ankle and shoulder conditions.  38 C.F.R. § 3.303.

As there is no currently diagnosed ankle or shoulder conditions, 
service connection is clearly not warranted.  Id.  

The Board is cognizant that the Veteran maintains that he suffers 
from ankle and shoulder pain and that the Veteran is competent to 
report his symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  

Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.   See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  

The Board cannot give great weight and credibility to the 
Veteran's account that he has either an ankle or shoulder 
condition, which is presumably related to service, as there are 
no complaints or findings for such in any service or post-service 
medical record.  

Moreover, on this record, a current ankle and/or shoulder 
disability is not shown to have been diagnosed.   

A remand for a VA medical opinion is not necessary in order to 
decide the claims in this case because the record does not 
contain any evidence that the Veteran suffered an ankle or 
shoulder injury, disease, or event in service or that he has a 
current diagnosis of either an ankle or shoulder condition or 
that the claimed conditions may be associated with service.  38 
C.F.R. § 3.159(c)(4)(i); Duenas, 18 Vet. App. at 517.    

Although by the nature of filing his claim, the Veteran maintains 
having ankle and shoulder conditions related to his military 
service, there is simply no medical evidence on file supporting 
his lay assertions.  

The Veteran has not set forth any incident of service incurrence 
and his recent statements alone cannot constitute competent 
evidence of a medical diagnosis or nexus opinion as only those 
medically trained are competent to diagnose a condition and 
identify likely etiology.  See Espiritu, 2 Vet. App. at 494-95.  

Moreover, the Veteran is not found to have presented credible lay 
assertion sufficient to establish a continuity of symptomatology 
in that he denied having any related complaints at the time of 
his separation from service.     

In sum, the preponderance of the evidence is against the claims 
and the appeals involving service connection must therefore be 
denied.  38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 
1 Vet. App. at 55-57.    




ORDER

An increased initial evaluation in excess of 70 percent for the 
service-connected PTSD from May 25, 2006, to August 24, 2010, is 
denied. 

Service connection for a back condition is denied.

Service connection for a neck condition is denied.

Service connection for a claimed bilateral shoulder condition is 
denied.

Service connection for a claimed bilateral ankle condition is 
denied.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  


 Department of Veterans Affairs


